Dear Mr. Duhon:
You have requested an opinion from this office regarding guidelines for the disposal of copies of traffic tickets that are no longer outstanding.  It is the opinion of this office that the copies of traffic tickets must be maintained or disposed of in accordance with the record management policies established by the Louisiana Secretary of State through the State Archivist.
The Legislature, in R.S. 44:401 through 427, has authorized the Louisiana Secretary of State through the Division of Archives Record Management and History to establish a state-wide system of managing and preserving government records.  The Act defines records as including virtually all documents and other materials, regardless of form, generated or received by an agency or political subdivision in connection with the transaction of official business.  An agency is defined as including any state, parish, or municipal office.
R.S. 44:412 also requires the head of each agency to establish and maintain a records management program.  Therefore you need to contact the State Archivist at (504) 922-1196, 3851 Essen Lane, Baton Rouge, La. 70809, to establish a program for the maintenance or disposition of these traffic tickets.  If you need any additional information concerning this matter, please feel free to call me.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES A. SMITH, II Assistant Attorney General
JAS:pb 2297s